IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                        No. 99-40648
                                      Summary Calendar

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                             versus
JUAN CLEMENTE GONZALEZ-RODRIGUEZ;
JOSE GUADALUPE RODRIGUEZ-CERDA,

                                                            Defendants-Appellants.
                 ___________________________________________

                     Appeal from the United States District Court
                          for the Southern District of Texas
                             USDC No. M-98-CR-453-3
                 ____________________________________________
                                    April 19, 2000

Before POLITZ, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*
       Juan Clemente Gonzalez-Rodriguez and Jose Guadalupe Rodriguez-Cerda

appeal their convictions for traveling in foreign commerce with the intent to commit a

crime of violence to further unlawful drug-trafficking activity. They contend that the

evidence was insufficient to support their convictions because the prosecution did not
prove that they intended to commit the crime of violence, specifically the murder of Leo

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Alaniz, Jr., when they traveled from Mexico to the United States. The evidence of the
actions of the defendants, both before and after they traveled to the United States, is

such that a reasonable trier of fact could have found that the elements of the crime were

proven beyond a reasonable doubt.2 Rodriguez-Cerda also challenges the sufficiency
of the evidence for lack of proof that he actually attempted to murder Alaniz. Such

proof was not required; the prosecution need only establish that he committed an overt

act in furtherance of the intent to commit an act of violence after traveling to the United

States.3 The evidence establishes that after traveling to the United States, Rodriguez-
Cerda committed several overt acts in furtherance of the intent to murder Alaniz,
including securing transportation, obtaining a rifle, testing the rifle, and cruising
Madero, Texas, where Alaniz lived, planning his demise.

       Rodriguez-Cerda also contends that the evidence was insufficient to support his
convictions for being a felon in possession of a firearm, and an illegal alien in

possession of a firearm. We are not persuaded. The evidence establishes that he
exercised dominion and control over the firearm at issue.4
       The convictions are AFFIRMED.




       2
        United States v. Ortega Reyna, 148 F.3d 540 (5th Cir. 1998); see also United States
v. Hinojosa, 958 F.2d 624 (5th Cir. 1992).
       3
        United States v. Abadie, 879 F.2d 1260 (5th Cir. 1989).
       4
        United States v. Speer, 30 F.3d 605 (5th Cir. 1994).

                                              2